PER CURIAM.
This action involves separate appeals by the City of Aberdeen, the Aberdeen Independent School District No. 32, and Brown County to the Circuit Court of Brown County from the action of the Department of Revenue in determining the valuation of certain public utilities in South Dakota and the action of the State Board of Equalization in equalizing the tax assessments of said public utilities. The appeals were dismissed by the circuit court.
The same issues involved in this appeal were recently considered by this Court in the case of the City of Sioux Falls, et al. v. State Board of Equalization, et al., and Northern States Power Company, a corporation, Intervenor, 87 S.D. 106, 203 N.W.2d 419, (1973); the issues were determined in favor of the appellants.
Accordingly, the order of the circuit court dismissing the appeal of the appellants is reversed and the cause is remanded for a hearing upon the merits.
All the Justices concur.